EXHIBIT 10.01

 

FIRST AMENDMENT

TO

3-YEAR REVOLVING CREDIT AGREEMENT

dated as of

November 30, 2006

among

 

VALERO GP HOLDINGS, LLC,

as Borrower,

 

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent,

 

and

The Lenders Party Hereto

 

 

--------------------------------------------------------------------------------



 

FIRST AMENDMENT TO 3-YEAR REVOLVING CREDIT AGREEMENT

 

THIS FIRST AMENDMENT TO 3-YEAR REVOLVING CREDIT AGREEMENT (this “First
Amendment”) dated as of November 30, 2006, is among VALERO GP HOLDINGS, LLC, a
Delaware limited liability company (the “Borrower”); JPMORGAN CHASE BANK, N.A.,
as administrative agent (in such capacity, together with its successors in such
capacity, the “Administrative Agent”) for the lenders party to the Credit
Agreement referred to below (collectively, the “Lenders”); and the undersigned
Lenders.

R E C I T A L S

A.           The Borrower, the Administrative Agent and the Lenders are parties
to that certain 3-Year Revolving Credit Agreement dated as of July 19, 2006 (the
“Credit Agreement”), pursuant to which the Lenders have made certain extensions
of credit available to the Borrower.

B.           The Borrower has requested and the Lenders have agreed to amend
certain provisions of the Credit Agreement.

C.           NOW, THEREFORE, in consideration of the premises and the mutual
covenants herein contained, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

Section 1.         Defined Terms. Each capitalized term used herein but not
otherwise defined herein has the meaning given such term in the Credit
Agreement. Unless otherwise indicated, all references to Sections in this First
Amendment refer to Sections of the Credit Agreement.

 

Section 2.

Amendments to Credit Agreement.

 

2.1

Amendments to Section 1.01.

(a)          The definition of “Agreement” is hereby amended in its entirety to
read as follows:

“Agreement” means this 3-Year Revolving Credit Agreement, as amended by the
First Amendment, as the same may be amended, modified, supplemented or restated
from time to time in accordance herewith.

(b)          The definition of “Consolidated Debt Coverage Ratio” is hereby
amended in its entirety to read as follows:

“Consolidated Debt Coverage Ratio” means, for any day, the ratio of (a) all
Indebtedness of the MLP and its subsidiaries (excluding the aggregate Hybrid
Equity Credit for all Hybrid Equity Securities), on a consolidated basis, as of
the last day of the then most recent Rolling Period over (b) Consolidated EBITDA
of the MLP and its subsidiaries for such Rolling Period.

 

--------------------------------------------------------------------------------



(c)          The following definitions are hereby added where alphabetically
appropriate to read as follows:

“First Amendment” means the First Amendment to 3-Year Revolving Credit Agreement
dated as of November 30, 2006 among the Borrower, the Administrative Agent and
the Lenders party thereto.

“Hybrid Equity Credit” means, on any date, with respect to any Hybrid Equity
Securities, the aggregate principal amount of such Hybrid Equity Securities that
is treated as equity by S&P and Moody’s based on the classifications for such
Hybrid Equity Securities issued by S&P and Moody’s; provided that if the
classifications for such Hybrid Equity Securities issued by S&P and Moody’s are
different, then the higher classification (i.e., the classification that
provides for the most equity) will apply to determine the amount of “Hybrid
Equity Credit” for such Hybrid Equity Securities.

“Hybrid Equity Securities” means, on any date (the “determination date”), any
securities issued by the MLP or any of its subsidiaries or a financing vehicle
of the MLP or any of its subsidiaries, other than common stock, that meet the
following criteria: (a) (i) the Borrower demonstrates that such securities are
classified, at the time they are issued, as possessing a minimum of
“intermediate equity content” by S&P and “Basket C equity credit” by Moody’s (or
the equivalent classifications then in effect by such agencies) and (ii) on such
determination date such securities are classified as possessing a minimum of
“intermediate equity content” by S&P or “Basket C equity credit” by Moody’s (or
the equivalent classifications then in effect by such agencies) and (b) such
securities require no repayments or prepayments and no mandatory redemptions or
repurchases, in each case, prior to at least 91 days after the later of the
termination of the Commitments and the repayment in full of the obligations of
the Borrower hereunder. As used in this definition, “mandatory redemption” shall
not include conversion of a security into common stock.

“Material Project EBITDA Adjustments” means, with respect to each Material
Project, (a) for any Rolling Period ending on or prior to the last day of the
fiscal quarter during which the Material Project is completed, a percentage
(based on the then-current completion percentage of the Material Project) of an
amount determined by the Borrower as the projected Consolidated EBITDA
attributable to such Material Project and designated in a certificate of a
Responsible Officer of the Borrower as described in the next sentence of this
definition (such amount to be determined by the Borrower in good faith and in a
commercially reasonable manner based on contracts relating to such Material
Project, the creditworthiness of the other parties to such contracts and
projected revenues from such contracts, capital costs and expenses, scheduled
completion, and other similar factors deemed appropriate by the Borrower) shall
be added to actual Consolidated EBITDA for the MLP and its subsidiaries for the
fiscal quarter in which construction of such Material Project commences and for
each

 

 

2

 

--------------------------------------------------------------------------------



fiscal quarter thereafter until completion of the Material Project (net of any
actual Consolidated EBITDA attributable to such Material Project following its
completion), provided that if construction of the Material Project is not
completed by the scheduled completion date, then the foregoing amount shall be
reduced by the following percentage amounts depending on the period of delay for
completion (based on the period of actual delay or then-estimated delay,
whichever is longer): (i) longer than 90 days, but not more than 180 days, 25%,
(ii) longer than 180 days but not more than 270 days, 50%, and (iii) longer than
270 days, 100%; and (b) for each Rolling Period ending on the last day of the
first, second and third fiscal quarters, respectively, immediately following the
fiscal quarter during which the Material Project is completed, an amount equal
to the projected Consolidated EBITDA attributable to the Material Project for
the period from but excluding the end of such Rolling Period through and
including the last day of the fourth fiscal quarter following the fiscal quarter
during which the Material Project is completed shall be added to Consolidated
EBITDA for such Rolling Period (net of any actual Consolidated EBITDA
attributable to the Material Project for the period from and including the date
of completion through and including the last day of the fiscal quarter during
which the Material Project is completed). Notwithstanding the foregoing, (i) no
such additions shall be allowed with respect to any Material Project unless not
later than 45 days prior to commencement of construction thereof, the Borrower
shall have delivered to the Administrative Agent and the Lenders a certificate
of a Responsible Officer of the Borrower certifying as to the amount determined
by the Borrower as the projected Consolidated EBITDA attributable to such
Material Project, together with a reasonably detailed explanation of the basis
therefor and such other information and documentation as the Administrative
Agent or any Lender may reasonably request, such certificate, explanation and
other information and documentation delivered by the Borrower shall be deemed in
form and substance satisfactory to the Administrative Agent and the Required
Lenders unless the Administrative Agent or the Required Lenders object thereto
within 10 Business Days after receipt thereof, and (ii) the aggregate amount of
all Material Project EBITDA Adjustments during any period shall be limited to
20% of the total actual Consolidated EBITDA of the MLP and its subsidiaries for
such period (which total actual Consolidated EBITDA shall be determined without
including any Material Project EBITDA Adjustments or any adjustments in respect
of any acquisitions or dispositions as provided in the definition of
Consolidated EBITDA).

2.2          Amendments to Section 2.02(c). Section 2.02(c) is hereby amended by
changing the references to “$1,000,000” therein to “$500,000”.

Section 3.          Conditions Precedent. This First Amendment shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 10.02 of the Credit Agreement) (the
“Effective Date”):

 

 

3

 

--------------------------------------------------------------------------------



3.1          The Administrative Agent and the Lenders shall have received all
fees and other amounts due and payable, if any, in connection with this First
Amendment on or prior to the Effective Date.

3.2          The Administrative Agent shall have received from the Required
Lenders and the Borrower, counterparts (in such number as may be requested by
the Administrative Agent) of this First Amendment signed on behalf of such
Persons.

3.3          The Administrative Agent shall have received such other documents
as the Administrative Agent or special counsel to the Administrative Agent may
reasonably request.

3.4          No Default shall have occurred and be continuing, after giving
effect to the terms of this First Amendment.

 

Section 4.

Miscellaneous.

4.1          Confirmation. The provisions of the Credit Agreement, as amended by
this First Amendment, shall remain in full force and effect following the
effectiveness of this First Amendment.

4.2          Ratification and Affirmation; Representations and Warranties. The
Borrower hereby (a) acknowledges the terms of this First Amendment; (b) ratifies
and affirms its obligations under, and acknowledges, renews and extends its
continued liability under, each Loan Document to which it is a party and agrees
that each Loan Document to which it is a party remains in full force and effect,
except as expressly amended hereby, notwithstanding the amendments contained
herein and (c) represents and warrants to the Lenders that as of the date
hereof, after giving effect to the terms of this First Amendment: (i) all of the
representations and warranties contained in each Loan Document to which it is a
party are true and correct, unless such representations and warranties are
stated to relate to a specific earlier date, in which case, such representations
and warranties shall continue to be true and correct as of such earlier date and
(ii) no Default has occurred and is continuing.

4.3          Loan Document. This First Amendment is a “Loan Document” as defined
and described in the Credit Agreement and all of the terms and provisions of the
Credit Agreement relating to Loan Documents shall apply hereto.

4.4          Counterparts. This First Amendment may be executed by one or more
of the parties hereto in any number of separate counterparts, and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of this First Amendment by facsimile transmission shall be
effective as delivery of a manually executed counterpart hereof.

4.5          NO ORAL AGREEMENT. THIS FIRST AMENDMENT, THE CREDIT AGREEMENT AND
THE OTHER LOAN DOCUMENTS EXECUTED IN CONNECTION HEREWITH AND THEREWITH REPRESENT
THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR UNWRITTEN ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO ORAL AGREEMENTS BETWEEN THE PARTIES.

 

 

4

 

--------------------------------------------------------------------------------



4.6          GOVERNING LAW. THIS FIRST AMENDMENT (INCLUDING, BUT NOT LIMITED TO,
THE VALIDITY AND ENFORCEABILITY HEREOF) SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

 

[SIGNATURES BEGIN NEXT PAGE]

 

 

5

 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
duly executed as of the date first written above.

 

 

VALERO GP HOLDINGS, LLC

 

 

 

By

/s/ Steven A. Blank

Steven A. Blank

 

Senior Vice President, Chief Financial Officer

 

and Treasurer

 

 

S-1

 

--------------------------------------------------------------------------------





JPMORGAN CHASE BANK, N.A., individually and as Administrative Agent

 

 

By

/s/ Robert W. Traband

Name: Robert W. Traband

Title: Vice President

 

S-2

 

--------------------------------------------------------------------------------



 

 

                                      SUNTRUST BANK, individually and as
Syndication Agent

 

 

By /s/ David Edge

Name: David Edge

Title: Managing Director

 

 

 

S-3

 

 